Motion by petitioners (1) for reargument of proceeding which was determined by order of this court dated April 22, 1974 or (2) in the alternative for leave to appeal to the Court of Appeals from said order. Motion denied. On the court’s own motion, its decision dated April 22, 1974 is amended by striking the word “constitutional” from the last paragraph thereof and substituting therefor the word “ statutory ”. Order dated April 22,1974 amended accordingly. Martuscello, Acting P. J., Latham, Shapiro, Benjamin and Munder, JJ., concur.